                          Case 1:20-mr-00197-JFR Document 1 Filed 02/06/20 Page 1 of 8                                             FILET)
                                                     warrant                                                       UNITED STATES DISTRICT COURT
Ao   106 (Rev.   04/t0) Apptication for   a Search




                                             UNIrpo            STATBS DISTruCT COURT                                               FEB   06   2020
                                                                         for the
                                                                 District of New Mexico                                  MITCHELL R. ELFERS
                                                                                                                               CLERK
                 In the Matter of the Search           of
          (Briefly describe the property to be searched
           or identi/y the person by name and address)

                             Leonard B. Ray
                                                                                          caseNo           a\weQ1
                                                                                                          dY
                              YOB:1950
                           SSN:XXX-)fi-6286
                                                     APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the govemment, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or properfy gdentifu the person or describe the
property to be searched and give its location):

  See Attachment A

located in the                 State &                 District of          New Mexico                     , there is now concealed ftdentifu the
person or describe the property to be seized)'.
  See Attachment B


           The basis for the search under Fed. R. Crim. P.              4l(c) is (check   one or more):

                     devidence of a crime;
                     fI contraband, fruits of crime, or other items illegally possessed;
                     tr   property designed for use, intended for use, or used in committing a crime;
                     fl   a person to be arrested or a person who is       unlawfully restrained.

           The search is related to a violation of:

                 Code Section                                                             Offense Description
        Title 18 USC 2242(1)                            SexualAssault



           The application is based on these facts:

         See attached affidavit

            d      Continued onthe attached sheet.
            tr     Delayed notice of       days (give exact ending date if more than 30 days:                                       ) is requested
                   under 18 U.S.C. $ 3103a the basis of which is set forth on the attached sheet.




                                                                                           James R. Jojola, BIA/OJS SpecialAgent
                                                                                                          Printed name and title

Swom to before me and signed in my presence.


Date:      f*.t              ,1ro7o

City and state:                                                                    J   ow F       (L"aV.nho+r
                                                                                                                         ,   l) n,1.4 St *.r
                                                                                                          Printed name and title [r.t5 tg]r*R
                                                                                                                                              J" *,L
     Case 1:20-mr-00197-JFR Document 1 Filed 02/06/20 Page 2 of 8

                       IN THE UNITED STATES DISTRICT COURT

                                             FOR THE

                                   DISTRICT OF NEW MEXICO



LINITES STATES OF AMERICA

               VS.
                                                  Case No:

LEONARD B. RAY (YOB: 1950)


                                            AFFIDAVIT



               I, JAMES R. JOJOLA, being duly sworn, depose and state as follows:

       1.      I   have been a Law Enforcement Officer for 23 years and performed law

enforcement duties as a Police Officer and Supervisory Police Officer while employed with the

various Law Enforcement entities. For the past 19 years, I have been employed with the Bureau

of Indian Affairs (BIA), Office of Justice Services (OJS) and am currently a Special Agent. My

primary duties as a Special Agent are to investigate felony criminal offenses, which occur within

the exterior boundaries of the Indian reservations to which I am assigned. Sexual assaults are

one of my responsibilities. The information set forth in this affidavit is known to me as a result

of my own investigation or has been communicated to me by other law enforcement officers,

agencies or agents.


       2.       Because this affidavit is being submitted    for the purpose of securing a Search

Warrant, I have not included each and every fact known to me conceming this investigation. I

have set forth facts   I believe   are necessary to establish Probable Cause to obtain DNA from
      Case 1:20-mr-00197-JFR Document 1 Filed 02/06/20 Page 3 of 8

LEONARD B. RAY (YOB: 1950), herein referred to as L.Ray within this affidavit, to wit:

Deoxyribonucleic Acid (DNA) profiles to be utilized to identify DNA on the victim's underwear

which were submitted to the New Mexico Department of Public Safety Forensic Laboratories.

The submitted underwear was tested in conjunction with a Sexual Assault Evidence Kit (SAEK)

of the victim. The results of the forensic testing of the underwear revealed saliva and human

DNA was identified on SAEK breast and vaginal swabs that were taken from the victim.

However, in an abundance of caution, the United States seeks to match the DNA of L. RAY

with the saliva found on the victim's underwear and the human DNA found on the SAEK swabs

taken from the body of the victim. The victim   will herein be referred to as JANE DOE within

this affidavit.




                                      PROBABLE CAUSE




        3.        The victim is JANE DOE (YOB: 2000), a Native American female and enrolled

tribal member of the Acoma Indian Tribe, State of New Mexico.

        4.        The suspect is L. RAY, a Native American male and enrolled tribal member of

the Acoma Indian Tribe, State of New Mexico.


        5.        On March 20,2019, at about 7:40 a.m., the Acoma Police Department received

a telephone   from JANE DOE who reported she was sexually assaulted. Acoma Police responded

and made contact. JANE DOE stated she was sexually assaulted by L.    RAY at 73 Pinon Street,

Cedar Hills Apartment #309, Acoma, New Mexico. Acoma Police Officer Melvin Torivio
     Case 1:20-mr-00197-JFR Document 1 Filed 02/06/20 Page 4 of 8

notified Bureau of Indian Affairs (BIA), Office of Justice Services (OJS), Laguna Agency,

Special Agent (SA) Marcelino ToersBijns. SA ToersBijns initiated an investigation.


       6.      On March 27,2019, SA ToersBijns interviewed JANE DOE. JANE DOE

identified L. RAY as her biological grandfather and a religious traditional leader within the

Pueblos of Acoma native culture. On the day of the assault, L. RAY had taken JANE DOE and

her brother to a doctor's appointment at a local hospital in Acoma. After leaving the hospital

they went to her parent's homes where JANE DOE resides and they ate dinner. After dinner,

JANE DOE asked L. RAY for a back rub, which was not uncommon. L. RAY began rubbing

her back. During the back rub, L. RAY began touching JANE DOE'S breast (skin to skin

contact) and her vagina (skin to skin & digital penetration). JANE DOE explained it didn't feel

right and she was scared and was crying. JANE DOE described the pain she was feeling when

L. RAY had his finger (s) inside her and stated it was as if someone was pulling down her

intestines. JANE DOE stated she did not know what to do. JANE DOE'S little brother

knocked on the door and rang the doorbell due to the door being locked. L. RAY stopped his

actions and opened the door and her brother came in. JANE DOE'S little brother went back

outside and L. RAY told her to go into the bedroom. While in the bedroom on the bed, L.

RAY sexually assaulted JANE DOE by touching her breasts and digitally penetrated her with

his mouth to the vulva. L. RAY attempted to use his penis to penetrate JANE DOE'S vagina.

JANE DOE told L. RAY to stop but he continued. JANE DOE stated she felt something

"gooey" and warm between her legs. JANE DOE stated L. RAY stopped his actions because

her brother was knocking on the back door. JANE DOE text her parents telling them she had

bad news for them. When JANE DOE saw her parents she told them L.        RAY "raped" her.
     Case 1:20-mr-00197-JFR Document 1 Filed 02/06/20 Page 5 of 8

       7.     SA ToersBijns conducted interviews with JANE DOE'S mother and father.

Both her parents affirmed JANE DOE told them she was "raped" by her grandfather. On the

same night JANE DOE told her parents, her father took JANE DOE to the Albuquerque

Sexual Assault Nurse Examiners (SANE) Office. A sexual assault exam was completed on

JANE DOE. The SANE examination documented linear tears between the vulva and anus.

       8.     On April 1,2019, Special Agent ToersBijns and Acting Special Agent

Gwendolyn Smith conducted an interview of L. RAY. L. RAY was advised of the allegations

brought against him. L. RAY voluntarily agreed to the interview. L. RAY admitted to

becoming sexually aroused while rubbing JANE DOE's back. L. RAY admitted to touching

JANE DOE's breast while on the living room floor. L. RAY admitted to going into JANE

DOE's room where he also touched JANE DOE's breast, digitally penetrated her vulva, and

placed his mouth onto her vulva. L. RAY admitted he attempted to have sexual intercourse

with JANE DOE, but was unable to have an erection. During the interview, L. RAY was told

by law enforcement JANE DOE did not want the sexual acts to occur. L. RAY stated JANE

DOE was controlling his hands and made him touch her.

       9.     SA ToersBijns submitted JANE DOE'S underwear, sexual assault kit and         a


swabbing of a stain on the bedroom mattress to the New Mexico Department of Public Safety

Forensic Laboratory for testing. The submitted underwear were tested in conjunction with the

Sexual Assault Evidence   Kit (SAEK) of JANE DOE. The results of the forensic testing of the

underwear revealed saliva and human DNA was identified on the SAEK breast and vaginal

swabs that were taken from JANE DOE. The United States seeks to match the DNA of L.    RAY

with the saliva found on JANE DOE'S underwear and the human DNA found on the SAEK

swabs taken from the body of JANE DOE.
           Case 1:20-mr-00197-JFR Document 1 Filed 02/06/20 Page 6 of 8

             10.       The sexual abuse occurred at anapartment identified as 73 Pinon Street, Cedar

      Hills, Apartment #309 Acoma, New Mexico, in Cibola County. This residence is located within

      the exterior boundaries of the Acoma Indian Reservation, State of New Mexico, and is

      considered "Indian Country."


              1   1.    Based on the above mentioned facts, known to me conceming this investigation,

      the Affiant respectfully requests that a search warrant be issued for LEONARD B. RAY, to

      collect a buccal swab to obtain cells for forensic analysis and for the use of evidence in court as

      your Affiant believes there is probable cause to suggest L. RAY committed the crime of Sexual

      Abuse of JANE DOE in violation of Title 18, United States Code, Sections 1153 and 2242           (l)

      Sexual Abuse.


              12.      I swear that this information is true   and correct to the best of my knowledge and

      belief. This affidavit   has been reviewed by Assistant United States Attomey Novaline Wilson

      of the District of New Mexico United States Attorney's Office.




                                               Affiant:
                                                                  9*"rW
                                                                James R. Jojola
                                                                 Special Agent
                                                                 Bureau of Indian Affairs



      Subscribed to and sworn
Jfu   before me, this   ,4!#t
      of February 2020.


                   (?r.r^-t
                               -*"-'-
          ITED STATES MAGISTRATE JUDGE,
          Case 1:20-mr-00197-JFR Document 1 Filed 02/06/20 Page 7 of 8
                                  ATTACHMENT A
                               ITEMS TO BE SEARCHE,D

Evidence of Title 18, U.S.C. Section 1153 Offenses committed within lndian country, Title 18,
U.S.C. Section 2242(Ll Sexual Abuse.



   1)   Leonard B. Ray, Year of birth: 1950, Social Security Number: XXX-XX-6286.
          Case 1:20-mr-00197-JFR Document 1 Filed 02/06/20 Page 8 of 8

                                   ATTACHMENT B
                                 ITEMS TO BE SEIZED


Evidence of Title 18, U.S.C. Section 1153 Offenses committed within Indian country and Title
18, U.S.C. Section 2241(l) Sexual Abuse.



   1) DNA sample(s) from Leonard Ray in the form     of buccal swabs.
